DETAILED ACTION
Applicant's response, filed 11 December 2020 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 2, 4-15, 17, 20-30 are currently pending.
Claims 24-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected linking claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 June 2020.
Claims 3, 16, 18 and 19 have been cancelled.
	Claims 1, 2, 4-15, 17, and 20-23 are examined herein.

Claim Interpretation
	The following represents the claim interpretation herein and any application of prior art, as well as any other statute rejections, is based on said interpretation.  
	Claims 1 and 14 includes, removing pericentromeric and subtelomeric regions to remove large repetitive DNA regions…”.  For examination purposes, the claim is interpreted as 
	 Claims 1 and 14 recite, “performing k-means clustering of the variant regions” wherein the recitation of “to identify specific patterns of RT” is an intended step.  There are no requirements in the claims for any identification of any pattern.
Claims 1 and 14 recite, “”performing k-means clustering…followed by hierarchical clustering of the test and reference samples to identify groups of samples that are related by their RT”.  The steps of “to identify groups of samples that are related by their RT” are intended, as no identification steps are actually claimed.  
Claim 1 recites, “determining if the test sample of cells or plurality of test samples of cells are the known cell type by identifying RT signatures…that identify if the test sample or group of test samples exhibits an RT pattern that is different from an RT pattern of the at least one reference sample”.  Said recitations are contingent as claimed and need not be performed in the claim.  As such, claim step (f) is not required, per se.  Applicant is invited to review MPEP at 2111.04 with respect to contingent claim limitations.  Specifically, see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. 
Claims 5 and 18 recite, “wherein the RT signature specific for the test sample of cells or plurality of test samples of cells identifies a set of chromosome regions whose RT can distinguish the test sample of cells or plurality of test sample of cells”.  There are no steps of actually identifying any chromosome region or any specifics related to how an RT signature identifies a set of chromosome regions.  As such, said recitation is an intended result and does not further limit the method of claim 1 or claim 14.
	Claim 6: Claim 6 recites, “wherein the RT signature of the test sample of cells or plurality of test samples of cells can be used to identify a particular disease…”  Said recitation is an intended result of the method of claim 1, as said claim does not include any steps as to how said RT signature is used for said intended purpose.  Therefore, the claim is not further limiting herein.
Claim 9 recites, “allowing discovery of novel subsets of samples distinguished by specific RT signatures”.  Said step is intended, as recited and no steps exist in the claim whereby any “discovery of novel subsets” are elucidated or any distinguishing by specific RT signatures.    
	Claim 14 recites, “generating a RT signature for the sample of cells from the patient and comparing it to the disease-specific RT signature…to determine if the sample of cells from the patient contains diseased cells”.  Said step is intended in the claim and no actual step of determining any disease cells is performed.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1, 2, 4-15, 17, and 20-23 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”).  The instant rejection is maintained from the previous Office Action.  Any newly recited portions herein are necessitated by claim amendment.
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With regard to the assessment under (1), the instant claims recite “a method of identifying cell type in a test sample of cells or plurality of test samples of cells by identifying a replication timing (RT) signature for a test sample of cells or a plurality of test samples of cells” (claims 1, 2, 4-13) and “a method of identifying a disease in a sample of cells from a patient by identifying a disease-specific RT signature” (claims 14, 15, 17, 20-23) therefore the answer is "yes".  

The abstract ideas recited include steps in the grouping of “mental process” and “mathematical concepts”. The steps of the independent claim 1 and claim 14 include (it is noted that claim 14 is a narrowing claim further directed to identification of disease): “generating a RT profile for at least one reference sample of a known cell type, wherein each RT profile is a log2 ratio of signals from early and late fractions calculated in non-overlapping windows of 50-200kb”; “removing pericentromeric and subtelomeric regions to remove large repetitive DNA regions from the test sample and reference sample profile”; “removing chromosome segments having invariant RT between the test and reference samples resulting in a collection of remaining chromosome segments that include all variation in RT between the test and reference samples, wherein the remaining chromosome segments are variant groups”; “performing k-means clustering of the variant regions to identify specific patterns of RT for the test and references samples followed by hierarchical clustering of the test and reference samples to identify groups of samples that are related by their RT”; “determining if the test samples of cells or plurality of test samples of cells are the known cell type by identifying RT signatures for the test sample of cells or plurality of test samples of cells, wherein the RT signatures are specific k-means clusters of chromosome segments with correlated RT across the at least one reference sample and the test sample of cells or plurality of test samples of cells from step (e) that identify if the test sample or group of test samples exhibits an RT pattern that is different from an RT pattern of the at least one reference sample”.  

Steps recited in the dependent claims define further limitations on the judicial exceptions (claim 2, 7, 8, 9, 11-13, 15 and 19-23); further limitations on the types of data that are present in the independent claim, such as types of k-mean members (3-4 and 16-17); intended operations of the signatures (claim 5, 6, 10, and 18).
Because the claims have been identified to be directed to the judicial exceptions above, the analysis further includes assessment under 2(A), Prong Two.  In the instant application, the recited judicial exceptions are not found to be integrated herein because the recited judicial exceptions are not practically applied in the claims.  The claims are evaluated to assess what other elements, in addition to the judicial exception, are recited, which, in the instant case can be said to include those step of “generating a RT profile for the test sample or RT profile for the plurality of test profiles” (claim 1) and “generating a RT profile for a test sample of diseased cells or RT profiles for a plurality of test sample of diseased cells”.  There are no specifics as to what the generation of a profile includes and as such said steps are recited at a high level of generality such that they are merely extra-solution steps to provide data and do not integrate the additional elements of claims 1 and 14 fail to integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.   
Provided that the claims do not include integration at (2A), Prong Two, the claims are further evaluated under Step 2(B), which includes that the claims may provide significantly more that the judicial exception by a further analysis of the recited additional elements.  In the instant case, however, the additional elements of generating an RT profile are that are routine, well-known and conventional in the art, as disclosed in the Specification herein, at least at page 20, paragraph [00047], reciting “generating a RT profile can be done by any suitable method(s), e.g., array hybridization and/or sequencing, S/G1, E/L, etc.  As such, the claims do not include an inventive concept.
With respect to the recited dependent claims, said claims do not include recitation of “additional elements’ but rather each are directed to further limitations on the recited judicial exceptions herein.
Thus, in light of the above considerations the claims are non-statutory.

Response to Applicant’s Arguments
1.  With respect to performance of the steps directed to abstract ideas in the instant claims and performance of said steps as mental operations, Applicant states that “one or more steps cannot be performed in the mind and require physical machinery and labor, for example, the step of generating a RT profile”.  
It is respectfully submitted that this is not persuasive.  Firstly, the step of “generating a profile” as in step (a) of claims 1 and 14, is a step that is “in addition” to the recited abstract in addition” to the abstract ideas in the claims have been evaluated appropriately under the Guidance criteria set forth above (2A, Prong Two and 2B).  Applicant will note that the step of generating the profile is recited to generate the data for performance of the recited abstract ideas only.  The generation is done by well-known, routine and conventional steps.  As such, said steps do not provide for integration or an inventive concept herein.  
With respect to the second step of “generating a profile, at step (b) of the claims, said claim steps have been amended to include that the “generation” is actually one that is directed to the abstract idea wherein generation of the profile is performed using mathematical operations.  It is noted in the claim that no actual RT profile is generated, but suggested to be inclusive of an RT profile which is a log2 ratio of signals from early and late fractions calculated in non-overlapping windows of 50-200kb.  Said step of “generating” is also one that is recited at a high level or generality and wherein said step functions as a data gathering operation in the claim herein (see rejection above).  
	2.  Applicant states that claim 1 is “amended to recite a method of identifying cell type in a test sample of cells or plurality of test samples of cells, listing out all of the steps of identifying the cell type, and claim 14 is amended herein to recite a method of identifying a disease in a sample of diseased cells, listing out all of the steps for identifying the disease”.  Applicant asserts that “the algorithm is optimized compared to previous methods, there is a practical application to the claimed algorithm, and the claims as a hw9ole include elements that are sufficient to amount to significantly more than a judicial exception”.

	3.  Applicant requests that “the Examiner consider prosecution of US Patent 9,245,090 (the “ ‘090’ patent”) which discloses related subject matter to the present application, which shares one co-inventor, and which the present Examiner ultimately allowed”.  Applicant further includes that “the Examiner rejected the claims under 35 USC 101 on the same grounds as in the present application” [and that] “in the Notice of Allowance…the Examiner states that “the algorithm that generated the timing fingerprint regions is integrally tied to the outcome of choosing a cell type and thus the algorithm is practically applied to distinguish between cell types…”  Lastly, Applicant asserts that “the claimed methods allow for classification of all variation among very large sets of samples, including reference and test samples, to identify RT signatures whereas previous methods were based on supervised algorithms and could only identify differences between pre-established pair-wise comparison”.  Applicant provides for the publication related to the instant disclosure, adding that said paper illustrates how the algorithm is practically applied (Rivera-Mulia et al. (2019) Blood Advances Vol. 32:3201-3213).
	It is respectfully submitted that this is not persuasive.  Firstly, Applicant will note that each application before the Office is examined on its own merits.  That aside, the related Application to which Applicant refers (US 9,245,090 issued from US Application 13/595,017) are not directed to the same method steps, therefore equivalence cannot be established.  The claims in the ‘090 patent are directed to a method of cell-type identification including specific steps for the identification of the cell type of unknown sample cells by comparison of replication timing fingerprints.  The generation of said replication timing fingerprints is specifically claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4-15, 17, and 20-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 and 14 are amended herein to recite, “generating a RT profile for at least one reference sample of a known cell type, wherein each RT profile is a log2 ratio of signals from early and late fractions calculated in non-overlapping windows of 50-200kb”.  The claim is indefinite with respect to “early and late fractions”.  What “fractions” are intended in the claim.  

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.  Claims 1, 2, and 4-13 are rejected under 35 USC 103 as being unpatentable over Ryba et al. (PLoS Computational Biology (2011) Vol. 7(10):13 pages; hereinafter “Ryba 1”) and as evidenced by Ryba et al. (Genome Research (2010) Vol. 20:761-770; hereinafter “Ryba 2”), in view of Hiratani et al. (Genome research (2010) Vol. 20:155-169-IDS reference).  The instant rejection is necessitated by claim amendment herein.  
Claim 1 is, as amended, is currently directed to:
(a) generating a RT profile for the test sample or RT profiles for the plurality of test profiles; (Ryba et al. teach generation of replication timing profiles, as evidenced in Ryba 2 [p. 2, col. 1-2]; Ryba 1 teach that RT profiles are generated for different cell types [page 2, col. 2])
(b) generating a RT profile for at least one reference sample of a known cell type, wherein each RT profile is a log2 ratio of signals from early and late fractions calculated in non-overlapping windows of 50-200kb; (Ryba 1 with reference to Ryba 2 [page 2, col. 1-2]; Ryba 1 teach that RT profiles are generated for different cell types [page 2, col. 2]; Ryba 1 discloses division into 200kb non-overlapping windows at [page 2, col. 2]wherein DNA fractions were collected in early and late S-phase and ratios thereof calculated and plotted on a log scale)
Ryba 1 teaches removal of repetitive regions [page 2, col. 2])
 (d) removing chromosome segments having invariant RT between the test and reference samples resulting in a collection of remaining chromosome segments that include all variation in RT between the test and reference samples, wherein the remaining chromosome segments are variant groups; (Ryba 1 teaches a classification method that includes selection of regions that are different in replication timing between the two cell types [page 2, col. 2]; this include removal of said segments)
(e) [see below with respect to the Hiratani reference]
 (f) when all samples are processed, defining a threshold in correlation values of the hierarchical clustering to identify groups of samples that are related by their RT; and (Ryba 1 define most similar types [page 4, col. 1])-it is noted that this step is actually not required by the instant claims (see above))
(g) identifying RT signatures that distinguish the test sample or plurality of test samples from the reference sample that is the set of chromosome segments whose RT best distinguishes the test sample or plurality of test samples. (Ryba 1 teaches RT profiles that distinguish among cell types, thus providing a “signature” (fingerprint) [page 4, col. 1])
Ryba 1 does not specifically teach the statistical method of k-means clustering as in 	“(e) performing k-means clustering of the variant regions to identify specific patterns of RT for the test and reference samples followed by hierarchical clustering of the test and reference samples”.  However, Hiratani et al. teach analysis of 200kb segments, divided into 20 different groups using k-means clustering based on cell-type differences as now claimed wherein see Hiratani et al. at page 163, col. 1].  Hiratani et al. further teach hierarchical clustering for further verification (pages 163-164; see also page 168-k-menas and hierarchical clustering disclosed).  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included not only hierarchical clustering, as disclosed in Ryba et al. but also the k-means clustering as disclosed in Hiratani et al. for optimization of cell-type analysis.  One would have been motivated to do so because both references are in the same field of endeavor and the choice to use varying statistical methodology is that of a design choice.  Both references are concerned with elucidation of cell types and cellular replication timing in said assessment.  Furthermore, Ryba 1 details the use of other optimization statistics, such as Monte Carlo algorithms, further demonstrating the evaluation using multiple statistical techniques (see Ryba 1 at page 11, col. 2).  
With respect to claim 2 (wherein sex chromosomes are removed in step c)) said step is considered a design choice and not expected to affect the claimed steps herein.  As such, removal of sex chromosomes is an obvious variation herein given the disclosure in the prior art to Ryba and Hiratani cited above. 
 With respect to claim 3, Hiratani et al. teach k-means clustering between samples (as cited above)
	With respect to claim 4, Ryba 1 teach replication timing pertaining to early versus late replication (page 9, col. 1; page 11, col. 1).
claims 5 and 6, Ryba 1 teach RT signatures for different cells (entire reference).  As stated above, the claims are interpreted as not further limited by the recitations of intended use.
	With respect to claims 7 and 8 samples are available in a public database, as taught by Ryba 1 at page 2, col. 1.
	With respect to claim 9, Ryba teaches replication timing fingerprints for known and unknown cell types, as such defining samples that are not “pre-defined” (abstract).
With respect to claim 10, Ryba 1 teaches that RT profiles are developed for genome regions and sub-genomic regions (abstract).
	With respect to claim 11, the use of test samples of cells from frozen banked cells is further a design choice of the instant invention and not expected to affect patentability herein, wherein how said samples are gotten is not the novelty of the instant invention and is an obvious variation to attaining cells herein given the disclosure in the prior art to Ryba and Hiratani cited above.   
With respect to claim 12, Ryba 1 teaches microarrays generation of RT profiles (page 9, col. 2).
With respect to claim 13, Ryba 1 teaches human cells (page 9, col. 2).

Response to Applicant’s Arguments
Applicant provides arguments with respect to the Ryba references that include that neither Ryba 1 nor Ryba 2 disclose RT signatures as presently claimed.  However, Applicant will note the claim interpretation above and as such, no actual determination or generation of any “signature” occurs in the claim.  As such, the prior art as cited above and as necessitated by .  

Conclusion
	No claims are allowed.
With respect to the prior art over claims 14, 15, 17, and 20-23, the prior art does not appear to teach or fairly suggest the identification of disease-specific RT signatures, wherein signatures include specific k-means clusters in the manner claimed in claim 14.  
Applicant will note that claims 1, 2, and 4-13 are rejected in light of the claim interpretation, as above, wherein claim step (f), as currently recited, is a contingent limitation.   As such, said claims are subject to the rejections over Ryba 1, as evidenced by  Ryba 2, and in view of Hiratani et al., cited above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631